Exhibit 10.1

 

Equitable Resources, Inc.

 

 

2005 EMPLOYEE DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

EQUITABLE RESOURCES, INC.

2005 EMPLOYEE DEFERRED COMPENSATION PLAN

 

Table of Contents

 

ARTICLE I

 

 

 

1.1

STATEMENT OF PURPOSE

 

 

 

 

ARTICLE II

 

 

 

DEFINITIONS

 

 

 

2.1

ACCOUNT.

 

2.2

BASE SALARY.

 

2.3

BENEFICIARY.

 

2.4

BOARD.

 

2.5

BONUS.

 

2.6

CHANGE IN CONTROL.

 

2.7

CODE.

 

2.8

COMMITTEE.

 

2.9

COMPANY.

 

2.10

COMPENSATION.

 

2.11

CREDITED SERVICE.

 

2.12

DEFERRAL ACCOUNT.

 

2.13

DEFERRAL AMOUNT.

 

2.14

DEFERRAL BENEFIT.

 

2.15

DEFERRAL ELECTION.

 

2.16

DISABILITY.

 

2.17

EARLY RETIREMENT.

 

2.18

ELIGIBLE EMPLOYEE.

 

2.19

ELECTIVE DEFERRAL AMOUNT.

 

2.20

EMPLOYER.

 

2.21

HARDSHIP WITHDRAWAL.

 

2.22

INVESTMENT RETURN RATE.

 

2.23

MATCHING ACCOUNT.

 

2.24

MATCHING AMOUNT.

 

2.25

OTHER INCOME.

 

2.26

PARTICIPANT.

 

2.27

PARTICIPATION AGREEMENT.

 

2.28

2005 PLAN.

 

2.29

2005 PLAN YEAR.

 

2.30

REGULAR DEFERRAL AMOUNT.

 

2.31

REQUIRED DEFERRAL AMOUNT.

 

2.32

RETIREMENT.

 

2.33

SELECTED AFFILIATE.

 

2.34

TOTAL DESIRED MATCH.

 

2.35

VALUATION DATE.

 

 

 

 

ARTICLE III

 

 

 

ELIGIBILITY AND PARTICIPATION

 

 

 

3.1

ELIGIBILITY.

 

3.2

PARTICIPATION.

 

3.3

CHANGE IN PARTICIPATION STATUS.

 

3.4

INELIGIBLE PARTICIPANT

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

DEFERRAL OF COMPENSATION

 

 

 

4.1

DEFERRAL AMOUNTS.

 

4.2

MATCHING AMOUNT.

 

4.3

CREDITING OF DEFERRAL AMOUNTS AND MATCHING AMOUNTS.

 

 

 

 

ARTICLE V

 

 

 

BENEFIT ACCOUNTS

 

 

 

5.1

VALUATION OF ACCOUNT.

 

5.2

CREDITING OF INVESTMENT RETURN.

 

5.3

STATEMENT OF ACCOUNTS.

 

5.4

VESTING OF AMOUNTS.

 

5.5

INVESTMENT OF REGULAR, ELECTIVE AND REQUIRED DEFERRAL AMOUNTS.

 

5.6

INVESTMENT OF MATCHING AMOUNTS.

 

 

 

 

ARTICLE VI

 

 

 

PAYMENT OF BENEFITS

 

 

 

6.1

PAYMENT OF DEFERRAL BENEFITS.

 

6.2

PAYMENT OF DEFERRAL BENEFIT UPON TERMINATION.

 

6.3

PAYMENTS TO BENEFICIARIES UPON DEATH OF PARTICIPANT.

 

6.4

HARDSHIP WITHDRAWAL.

 

6.5

FORM OF PAYMENT.

 

6.6

COMMENCEMENT OF PAYMENTS.

 

6.7

LIMITED ACCOUNT SIZE; LUMP SUM PAYMENT.

 

6.8

LIMITATION ON DISTRIBUTIONS.

 

 

 

 

ARTICLE VII

 

 

 

BENEFICIARY DESIGNATION

 

 

 

7.1

BENEFICIARY DESIGNATION.

 

7.2

CHANGE OF BENEFICIARY DESIGNATION.

 

7.3

NO DESIGNATION.

 

7.4

EFFECT OF PAYMENT.

 

 

 

 

ARTICLE VIII

 

 

 

ADMINISTRATION

 

 

 

8.1

COMMITTEE.

 

8.2

INVESTMENTS.

 

8.3

AGENTS.

 

8.4

BINDING EFFECT OF DECISIONS.

 

8.5

INDEMNIFICATION OF COMMITTEE.

 

 

 

 

ARTICLE IX

 

 

 

AMENDMENT AND TERMINATION OF 2005 PLAN

 

 

 

9.1

AMENDMENT.

 

9.2

TERMINATION.

 

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

10.1

FUNDING.

 

10.2

NONASSIGNABILITY.

 

10.3

LEGAL FEES AND EXPENSES.

 

10.4

NO ACCELERATION OF BENEFITS.

 

 

ii

--------------------------------------------------------------------------------


 

10.5

CAPTIONS.

 

10.6

GOVERNING LAW.

 

10.7

SUCCESSORS.

 

10.8

NO RIGHT TO CONTINUED SERVICE.

 

 

 

 

EXHIBIT A

 

 

 

EXHIBIT B

 

 

 

EXHIBIT C

 

 

iii

--------------------------------------------------------------------------------


 


ARTICLE I

 


1.1                               STATEMENT OF PURPOSE

 

This is the Equitable Resources, Inc. 2005 Employee Deferred Compensation Plan
(the “2005 Plan”) made in the form of this 2005 Plan and in related agreements
between the Employer and certain management or highly compensated employees. 
The purpose of the 2005 Plan is to provide management and highly compensated
employees of the Employer with the option to defer the receipt of portions of
their compensation payable for services rendered to the Employer.  It is
intended that the 2005 Plan will assist in attracting and retaining qualified
individuals to serve as officers and managers of the Employer.

 

1

--------------------------------------------------------------------------------


 


ARTICLE II


 


DEFINITIONS


 

When used in this 2005 Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:

 


2.1                               ACCOUNT.


 

“Account” means the sum of a Participant’s Deferral Account and Matching
Account.

 


2.2                               BASE SALARY.


 

“Base Salary” means a Participant’s base earnings paid by the Employer to a
Participant without regard to any increases or decreases in base earnings as a
result of an election to defer base earnings under this 2005 Plan or an election
between benefits or cash provided under a plan of an Employer maintained
pursuant to Section 125 or 401(k) of the Code, and as limited in Exhibit B
attached hereto.

 


2.3                               BENEFICIARY.


 

“Beneficiary” means the person or persons designated or deemed to be designated
by the Participant pursuant to Article VII to receive benefits payable under the
2005 Plan in the event of the Participant’s death.

 


2.4                               BOARD.


 

“Board” means the Board of Directors of the Company.

 


2.5                               BONUS.


 

“Bonus” means a Participant’s bonus or sales commission paid by the Employer to
a Participant under the plans listed in Exhibit B attached hereto and to the
degree limited in Exhibit B, as applicable, without regard to any decreases as a
result of an election to defer all or any portion of a bonus under this 2005
Plan or an election between benefits or cash provided under a plan of the
Employer maintained pursuant to Section 401(k) of the Code.

 


2.6                               CHANGE IN CONTROL.


 

“Change in Control” means any of the following events:

 

(a)                                  The sale or other disposition by the
Company of all or substantially all of its assets to a single purchaser or to a
group of purchasers, other than to a corporation with respect to which,
following such sale or disposition, more than eighty percent (80%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of the Board of Directors is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding
Company common stock and the combined voting power of the then outstanding
voting securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the outstanding Company common stock
and voting power immediately prior to such sale or disposition.

 

(b)                                 The acquisition in one or more transactions
by any person or group, directly or indirectly, of beneficial ownership of
twenty percent (20%) or more of the

 

2

--------------------------------------------------------------------------------


 

outstanding shares of Company common stock or the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of the Board; provided, however, that any acquisition by (x) the
Company or any of its subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries or (y)
any person that is eligible, pursuant to Rule 13d-1(b) under the Exchange Act
(as such rule is in effect as of February 25, 2004) to file a statement on
Schedule 13G with respect to its beneficial ownership of Company common stock
and other voting securities whether or not such person shall have filed a
statement on Schedule 13G, unless such person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of fifteen percent (15%) or
more of the Company’s voting securities, shall not constitute a Change of
Control;

 

(c)                                  The Company’s termination of its business
and liquidation of its assets;

 

(d)                                 The reorganization, merger or consolidation
of the Company into or with another person or entity, by which reorganization,
merger or consolidation the persons who hold one hundred percent (100%) of the
voting securities of the Company prior to such reorganization, merger or
consolidation receive or continue to hold less than sixty percent (60%) of the
outstanding voting shares of the new or continuing corporation; or

 

(e)                                  If, during any two-year period, less than a
majority of the members of the Board are persons who were either (i) nominated
or recommended for election by at least two-thirds vote of the persons who were
members of the Board or nominated by the Board at the beginning of the period,
or (ii) elected by at least two-thirds vote of the persons who were members of
the Board at the beginning of the period.

 


2.7                               CODE.


 

“Code” means the Internal Revenue Code of 1986, as amended.

 


2.8                               COMMITTEE.


 

“Committee” has the meaning set forth in Section 8.1.

 


2.9                               COMPANY.


 

“Company” means Equitable Resources, Inc. and any successor thereto.

 


2.10                        COMPENSATION.


 

“Compensation” means the Base Salary and Bonus payable with respect to an
Eligible Employee for each Plan Year.

 


2.11                        CREDITED SERVICE.

 

“Credited Service” means the sum of all periods of a Participant’s employment by
the Company or a Selected Affiliate for which service credit is given under the
Equitable Resources Pension Plan, as then in effect.

 


2.12                        DEFERRAL ACCOUNT.


 

“Deferral Account” means the account maintained on the books of the Employer for
the purpose of accounting for the amount of Compensation and Other Income that
each Participant elects or is required to defer under the 2005 Plan and for the
amount of investment return credited thereto for each Participant pursuant to
Article V.

 

3

--------------------------------------------------------------------------------


 


2.13                        DEFERRAL AMOUNT.


 

“Deferral Amount” means the Regular Deferral Amounts, Elective Deferral Amounts
and Required Deferral Amounts deferred by a Participant under Section 4.1.

 


2.14                        DEFERRAL BENEFIT.


 

“Deferral Benefit” means the benefit payable to a Participant or his or her
Beneficiary pursuant to Article VI.

 


2.15                        DEFERRAL ELECTION.


 

“Deferral Election” means the written election made by a Participant to defer
Compensation or Other Income pursuant to Article IV.  “Regular Deferral
Election” shall mean the written election made by a Participant to defer
Compensation pursuant to Section 4.1(a).  “Other Income Deferral Election” shall
mean the written election made by a Participant to defer Other Income pursuant
to Section 4.1(b).

 


2.16                        DISABILITY.


 

“Disability” means a Participant is “disabled” as defined in
Section 409A(a)(2)(C) of the Code.

 


2.17                        EARLY RETIREMENT.

 

“Early Retirement” will be granted by the Committee at its sole discretion.

 


2.18                        ELIGIBLE EMPLOYEE.

 

“Eligible Employee” means a highly compensated or management employee of the
Employer who is designated by the Committee, by name or group or description, in
accordance with Section 3.1, as eligible to participate in the 2005 Plan.

 


2.19                        ELECTIVE DEFERRAL AMOUNT.

 

“Elective Deferral Amount” means the amount of Other Income deferred by a
Participant under Section 4.1(b).

 


2.20                        EMPLOYER.


 

“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s Compensation.

 


2.21                        HARDSHIP WITHDRAWAL.


 

“Hardship Withdrawal” has the meaning set forth in Section 6.4.

 


2.22                        INVESTMENT RETURN RATE.


 

“Investment Return Rate” means:

 

(a)                                  In the case of an investment named in
Exhibit C of a fixed income nature, the interest deemed to be credited as
determined in accordance with the procedures applicable to the same investment
option provided under the Equitable Resources, Inc. Employee Savings Plan,
originally adopted September 1, 1985, as amended (“Equitable 401(k) Plan”);

 

4

--------------------------------------------------------------------------------


 

(b)                                 In the case of an investment named in
Exhibit C of an equity investment nature, the increase or decrease in deemed
value and dividends deemed to be credited as determined in accordance with the
procedures applicable to the same investment option provided under the Equitable
401(k) Plan; or

 

(c)                                  In the case of the Equitable Resources
Common Stock Fund, the increase or decrease in the deemed value, and the
reinvestment in the Equitable Resources Common Stock Fund of any dividends
deemed to be credited, as determined in accordance with the procedures
applicable to investments in the Equitable Resources Common Stock Fund under the
Equitable 401(k) Plan.

 


2.23                        MATCHING ACCOUNT.


 

“Matching Account” means the account maintained on the books of the Employer for
the purpose of accounting for the Matching Amount and for the amount of
investment return credited thereto for each Participant pursuant to Article V.

 


2.24                        MATCHING AMOUNT.


 

“Matching Amount” means the Matching Amounts credited to a Participant’s
Matching Account under Section 4.2.

 


2.25                        OTHER INCOME.


 

“Other Income” means cash awards, excluding Compensation, paid by the Employer
to a Participant and awards of restricted stock to a Participant pursuant to
another plan of the Company.

 


2.26                        PARTICIPANT.


 

“Participant” means any Eligible Employee who elects to participate by filing a
Participation Agreement or who is automatically enrolled with respect to a
Required Deferral.

 


2.27                        PARTICIPATION AGREEMENT.


 

“Participation Agreement” means the agreement filed by a Participant, in the
form prescribed by the Committee, pursuant to Section 3.2.

 


2.28                        2005 PLAN.


 

“2005 Plan” means the Equitable Resources, Inc. 2005 Deferred Compensation Plan,
as amended from time to time.

 


2.29                        2005 PLAN YEAR.


 

“2005 Plan Year” means the twelve-month period commencing January 1, 2005 and
ending December 31, 2005.

 


2.30                        REGULAR DEFERRAL AMOUNT.


 

“Regular Deferral Amount” means the amount of Compensation deferred by a
Participant under Section 4.1(a).

 

5

--------------------------------------------------------------------------------


 


2.31                        REQUIRED DEFERRAL AMOUNT.


 

“Required Deferral Amount” means the amount, other than Compensation,
automatically credited to a Participant’s Deferral Account pursuant to the terms
of a special benefit or bonus plan (other than a plan listed on Exhibit B).

 


2.32                        RETIREMENT.


 

“Retirement” means the termination of a Participant who has reached age 65.

 


2.33                        SELECTED AFFILIATE.


 

“Selected Affiliate” means (1) any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any partnership or joint venture in which one
or more of such companies is a partner or venturer, each of which shall be
selected by the Committee.

 


2.34                        TOTAL DESIRED MATCH.


 

“Total Desired Match” has the meaning set forth in Section 4.2(a).

 


2.35                        VALUATION DATE.


 

“Valuation Date” means a date on which the amount of a Participant’s Account is
valued as provided in Article V.  The Valuation Date shall be the last day of
each calendar quarter and any other date determined by the Committee.

 

6

--------------------------------------------------------------------------------


 


ARTICLE III


 


ELIGIBILITY AND PARTICIPATION


 


3.1                               ELIGIBILITY.


 

Eligibility to participate in the 2005 Plan is limited to Eligible Employees. 
From time to time, and subject to Section 3.4, the Committee shall prepare, and
attach to the 2005 Plan as Exhibit A, a complete list of the Eligible Employees,
by individual name or by reference to an identifiable group of persons or by
descriptions of the components of compensation of an individual which would
qualify individuals who are eligible to participate, and all of whom shall be a
select group of management or highly compensated employees.

 


3.2                               PARTICIPATION.


 

(a)                                  Regular Deferrals.  Participation in the
2005 Plan shall be limited to Eligible Employees who elect to participate in the
2005 Plan by filing a Participation Agreement with the Committee.  An Eligible
Employee shall commence participation in the 2005 Plan upon the first day of the
2005 Plan Year, following the receipt of his or her Participation Agreement by
the Committee in the preceding calendar year or within 30 days of becoming a
Participant if such date occurs after the commencement of the 2005 Plan Year.

 

(b)                                 Required Deferrals.  Notwithstanding (a), an
Eligible Employee who is required to defer a Required Deferral Amount into the
2005 Plan under Section 4.1(c) shall automatically become a Participant in the
2005 Plan regardless of whether the Participant files a Participation Agreement.

 


3.3                               CHANGE IN PARTICIPATION STATUS.


 

(a)                                  Regular Deferral and Elective Deferral
Amounts.  A Participant may not terminate his or her participation in the 2005
Plan during the 2005 Plan Year.

 

(b)                                 Required Deferral Amounts.  A Participant
shall only be permitted to terminate the deferral of Required Deferral Amounts
in accordance with the provisions of the governing employee benefit or bonus
plan under which the payment was made and, until paid to the Participant, such
amounts shall remain in deferred status under the 2005 Plan or, if applicable,
any successor plan.

 

(c)                                  Amounts Credited.  Amounts credited to a
Participant’s Account under the 2005 Plan shall continue to be payable pursuant
to, receive investment credit on, and otherwise be governed by, the terms of the
2005 Plan.

 


3.4                               INELIGIBLE PARTICIPANT


 

Notwithstanding any other provisions of this 2005 Plan to the contrary, if the
Committee determines that any Participant may not qualify as a “management or
highly compensated employee” within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or regulations thereunder,
the Committee may determine, in its sole discretion, that such Participant shall
cease to be eligible to participate in this 2005 Plan.

 

7

--------------------------------------------------------------------------------


 


ARTICLE IV


 


DEFERRAL OF COMPENSATION


 


4.1                               DEFERRAL AMOUNTS.


 

(a)                                  Regular Deferral Amount.  With respect to
the 2005 Plan Year, a Participant may elect to defer a specified percentage of
his or her Compensation as provided in Exhibit B by filing a deferral election
prior to the commencement of the 2005 Plan Year or, in the case of the first
year in which a Participant becomes eligible to participate after commencement
of the 2005 Plan Year, within 30 days after initial eligibility.  A Participant
may not change the percentage of his or her Compensation to be deferred during
the 2005 Plan Year.

 

(b)                                 Elective Deferral Amount.  A Participant may
elect to defer a specified percentage or designated item of Other Income to the
extent such income is attributable to services performed by the Participant
after the election becomes effective, and the deferral election with respect to
such income is filed prior to commencement of the 2005 Plan Year or, in the case
of the first year in which a Participant becomes eligible to participate after
commencement of the 2005 Plan Year, within 30 days after initial eligibility. 
In the case of an election with respect to Other Income granted in the form of
restricted property or other property subject to any vesting criteria, the
election must also be made prior to the award of such property, subject however
to such flexibility as may be provided in regulations under Section 409A of the
Code.  A Participant may not change the percentage or designated items of his or
her Other Income to be deferred during the 2005 Plan Year.

 

(c)                                  Required Deferral Amount.  A Participant
may be entitled to receive an award, other than Compensation, under a special
benefit or bonus plan (other than a plan listed on Exhibit B), the terms of
which require deferral of some or all of the award into his or her Deferral
Account until a date specified in the underlying award agreement, and which date
shall be deemed to be incorporated by reference herein.  Notwithstanding
anything herein to the contrary, a Participant required to defer a Required
Deferral Amount shall not be permitted to elect to make a change in the required
deferral, except as otherwise permitted by the terms of the special benefit or
bonus plan and Code Section 409A and the regulations thereunder.

 


4.2                               MATCHING AMOUNT.


 

(a)                                  Matching Amount.  The Employer shall
provide Matching Amounts under this 2005 Plan with respect to each Participant
who is eligible to be allocated matching contributions under the Equitable
401(k) Plan.  The total Matching Amounts under this 2005 Plan on behalf of a
Participant for the 2005 Plan Year shall not exceed the difference between the
Total Desired Match and the actual match under the Equitable 401(k) Plan.  The
“Total Desired Match” is the match which would be credited to the Participant
under the Equitable 401(k) Plan based upon such Participant’s deferral election,
absent the limitations of Sections 402(g), 401(a)(17), and 415 of the Code. 
Except as expressly provided herein, the terms and conditions of any Matching
Amount provided under this 2005 Plan shall be the same as provided in the
Equitable 401(k) Plan.  Notwithstanding anything to the contrary provided
herein, (i) no Participant may receive a Matching Amount payable in shares of
the Common Stock of the Company in excess of 25% of the Participant’s cash
compensation and (ii) no Matching Amounts shall be payable hereunder in shares
of the Common Stock of the Company unless the Participants in the 2005 Plan
include substantially all of those employees of the Company whose compensation
exceeds the amount set forth in Section 401(a)(17) of the Code, or any successor
provision.

 

(b)                                 Neither Elective Deferral Amounts nor
Required Deferral Amounts shall be credited with any matching contributions
under the 2005 Plan.

 

8

--------------------------------------------------------------------------------


 


4.3                               CREDITING OF DEFERRAL AMOUNTS AND MATCHING
AMOUNTS.


 

Participant’s Deferral Amounts shall be credited by the Employer to the
Participant’s Deferral Account periodically, the frequency of which will be
determined by the Committee.  To the extent that the Employer is required to
withhold any taxes or other amounts from a Participant’s Deferral Amounts
pursuant to any state, federal or local law, such amounts shall be withheld only
from the Participant’s income other than the Deferral Amounts.  The Matching
Amounts under the 2005 Plan for each Participant shall be credited by the
Employer to the Participant’s Matching Account periodically, the frequency of
which will be determined by the Committee.

 

9

--------------------------------------------------------------------------------


 


ARTICLE V


 


BENEFIT ACCOUNTS

 


5.1                               VALUATION OF ACCOUNT.

 

As of each Valuation Date, a Participant’s Account shall consist of the balance
of the Participant’s Account as of the immediately preceding Valuation Date,
plus the Participant’s Deferral Amounts and Matching Amounts credited pursuant
to Sections 4.1 and 4.2 since the immediately preceding Valuation Date, plus or
minus investment gain or loss credited as of such Valuation Date pursuant to
Section 5.2, minus the aggregate amount of distributions, if any, made from such
Account since the immediately preceding Valuation Date.

 


5.2                               CREDITING OF INVESTMENT RETURN.

 

As of each Valuation Date, each Participant’s Deferral Account and Matching
Account shall be increased or decreased by the amount of investment gain or loss
earned since the immediately preceding Valuation Date.  Investment return shall
be credited at the Investment Return Rate as of such Valuation Date based on the
balance of the Participant’s Deferral Account and Matching Account,
respectively, since the immediately preceding Valuation Date, but after such
Accounts have been adjusted for any contributions or distributions to be
credited or deducted for such period.  Investment return for the period prior to
the first Valuation Date applicable to a Deferral Account or a Matching Account
shall be deemed earned ratably over such period.  Until a Participant or his or
her Beneficiary receives his or her entire Account, the unpaid balance thereof
shall earn an investment return as provided in this Section 5.2.

 


5.3                               STATEMENT OF ACCOUNTS.


 

The Committee shall provide to each Participant, within 30 days after the close
of each calendar quarter, a statement setting forth the balance of such
Participant’s Account as of the last day of the preceding calendar quarter and
showing all adjustments made thereto during such calendar quarter.

 


5.4                               VESTING OF AMOUNTS.


 

Except as provided in Sections 10.1 and 10.2, a Participant shall be 100% vested
in the amounts credited to his or her Account in the event of a Change in
Control.  Prior to a Change in Control, amounts credited to a Participant’s
Deferral Account or Matching Account shall vest in accordance with the following
paragraphs of this Section 5.4.

 

(a)                                  Regular Deferral Amounts.  A Participant
shall be 100% vested in the Regular Deferral Amounts credited to his or her
Deferral Account at all times.

 

(b)                                 Elective Deferral Amounts.  A Participant
shall be 100% vested in the Elective Deferral Amounts credited to his or her
Deferral Account at all times.

 

(c)                                  Required Deferral Amounts.  Required
Deferral Amounts shall vest in accordance with the provisions of the special
benefit or bonus plan under which the award is deferred into the 2005 Plan.

 

(d)                                 Matching Amounts.  A Participant’s Matching
Amounts shall vest in accordance with the vesting schedule for Company
Contributions under the Equitable 401(k) Plan.

 

(e)                                  Application of Forfeitures.  Forfeitures
under the 2005 Plan shall be for the benefit of the Company and shall not be
credited to other Participants.

 

10

--------------------------------------------------------------------------------


 


5.5                               INVESTMENT OF REGULAR, ELECTIVE AND REQUIRED
DEFERRAL AMOUNTS.

 

A Participant may direct that the portion of his or her Deferral Account
attributable to Regular and Elective Deferral Amounts under Sections 4.1(a) and
4.1(b) be deemed to be invested in one or more of the investment options listed
in Exhibit C, in increments of whole percents (1%) or whole dollars ($1.00) of
the value of his or her Regular Deferral and Elective Deferral Amount (a “New
Money Election”).  A Participant also may direct that Regular and Elective
Deferral Amounts previously credited to his or her Deferral Account and deemed
to be invested in one or more of the investment options listed in Exhibit C, be
transferred, in increments of whole percents (1%) or whole dollars ($1.00) of
the value of his or her Regular and Elective Deferral Amount between and among
the then available investment options listed in Exhibit C (a “Reallocation
Election”); provided that a Participant may not reallocate Regular and Elective
Deferral Amounts previously credited to his or her Deferral Account and deemed
to be invested in the Equitable Resources Common Stock Fund.  A New Money
Election or a Reallocation Election must be filed with the Committee in
accordance with uniform rules established by the Committee.  A Reallocation
Election shall not change a Participant’s existing New Money election.  A
Participant may direct investment of his or her Required Deferral Amounts under
Section 4.1(c) in the same manner as Regular and Elective Deferral Amounts,
unless otherwise provided under the terms of the special benefit or bonus plan
under which the award was made.

 

The effective date of any New Money Election or Reallocation Election shall be
the Valuation Date on which such election is received by the Committee in
accordance with uniform rules established by the Committee.  The Company is not
required to follow any deemed investment election of any Participant and
reserves the right to refuse to honor any Participant direction related to
investments or withdrawals, including transfers among investment options, where
necessary or desirable to assure compliance with applicable law including U.S.
and other securities laws.  However, the Company does not assume any
responsibility for compliance by officers or others with any such laws, and any
failure by the Company to delay or dishonor any such direction shall not be
deemed to increase the Company’s legal exposure to the Participant or third
parties.

 

The election of deemed investments among the options provided above shall be the
sole responsibility of each Participant.  The Company, the Employers, their
employees and Committee members are not authorized to make any recommendation to
any Participant with respect to such election.  Each Participant assumes all
risk connected with any adjustment to the value of his Deferral Account. 
Neither the Committee, the Company, nor the Employers in any way guarantees
against loss or depreciation.

 


5.6                               INVESTMENT OF MATCHING AMOUNTS.

 

Notwithstanding anything in Section 5.5 to the contrary, all amounts credited to
a Participant’s Matching Account under Section 4.2 shall be deemed to be
invested in the Equitable Resources Common Stock Fund.  A Participant shall have
no right to direct the investment of the amounts to be credited to his Matching
Account.

 

11

--------------------------------------------------------------------------------


 


ARTICLE VI


 


PAYMENT OF BENEFITS


 


6.1                               PAYMENT OF DEFERRAL BENEFITS.


 

Except as otherwise provided in Sections 6.2, 6.3, 6.4 or 6.7, the Employer
shall pay to the Participant or his Beneficiary a Deferral Benefit equal to the
balance of his or her vested Account determined pursuant to Article V, less any
amounts previously distributed, based on his written Deferral Election, in such
form as provided in Section 6.5; provided further that distributions to “key
employees” as defined in Section 416(i) of the Code may not be made earlier than
six months after the date of separation from service.

 


6.2                               PAYMENT OF DEFERRAL BENEFIT UPON TERMINATION.


 

Except as otherwise provided in Section 6.7, upon the termination of service of
the Participant as an employee of the Employer and all Selected Affiliates for
reasons other than death, Disability, Early Retirement or Retirement, the
Employer shall pay to the Participant a Deferral Benefit in a lump sum equal to
the balance of his or her vested Account determined pursuant to Article V, less
any amounts previously distributed, as soon as administratively practicable
following such termination; provided further that distributions to “key
employees” as defined in Section 416(i) of the Code may not be made earlier than
six months after the date of separation from service.

 


6.3                               PAYMENTS TO BENEFICIARIES UPON DEATH OF
PARTICIPANT.


 

In the event of the Participant’s death after commencement of installment
payments but prior to his or her receipt of all elected annual installments, his
or her Beneficiary will receive the remaining annual installments at such times
as such installments would have become distributable to the Participant.  In the
event of the Participant’s death prior to commencement of installment payments
due under the 2005 Plan, the first installment payment to the Beneficiary, shall
be made on the last business day of March in the calendar year following the
calendar year during which the Participant’s death occurs and shall be paid in
the same form of payment as would have been applicable to the Participant had
the Participant survived.

 


6.4                               HARDSHIP WITHDRAWAL.


 

In the event that the Committee, upon the written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable emergency, the Company shall pay to the Participant, as soon as
practicable following such determination, an amount necessary to meet the
emergency (the “Hardship Withdrawal”), but not exceeding the aggregate balance
of such Participant’s vested Deferral Account as of the date of such payment. 
For purposes of this Section 6.4, an “unforeseeable emergency” means a severe
financial hardship to the Participant or Beneficiary resulting from a sudden and
unexpected illness or accident of the Participant or Beneficiary, the
Participant’s or Beneficiary’s spouse, or the Participant’s or Beneficiary’s
dependent (as defined in Section 152(a) of the Code), loss of the Participant’s
or Beneficiary’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or Beneficiary.  The Participant or Beneficiary shall provide to
the Committee such evidence as the Committee may require to demonstrate that
such emergency exists and financial hardship would occur if the withdrawal were
not permitted.  The amount of a Hardship Withdrawal may not exceed the amount
the Committee reasonably determines to be necessary to meet such emergency needs
(including taxes incurred by reason of a taxable distribution).  The form of
payment of the Hardship Withdrawal shall be a lump sum cash payment.  The amount
of the Deferral Benefit otherwise payable under the 2005 Plan to such
Participant shall be adjusted to

 

12

--------------------------------------------------------------------------------


 

reflect the early payment of the Hardship Withdrawal.  For purposes of reducing
a Participant’s Deferral Account and adjusting the balances in the various
investment options in which such reduced Deferral Account is deemed to be
invested to reflect such Hardship Withdrawal, amounts represented by such
Hardship Withdrawal shall be deemed to have been withdrawn first, on a pro rata
basis, from that portion of his Deferral Account deemed to be invested in
investment options other than the Equitable Common Stock Fund (the “Non Stock
Investments”) and, second, to the extent the Hardship Withdrawal cannot be fully
satisfied by a deemed withdrawal of the Non Stock Investments, from the portion
deemed invested in the Company Stock Fund.

 

Notwithstanding the preceding, to the extent the Participant has directed that
any portion of his Deferral Account be invested in the Company Stock Fund, the
Company shall distribute such portion in such number of shares of Equitable
Resources Common Stock based on the value at the date of distribution.

 


6.5                               FORM OF PAYMENT.


 

The Deferral Benefit payable pursuant to Section 6.1 shall be paid in one of the
following forms, as elected by the Participant in his or her Deferral Election
on file with respect to the 2005 Plan Year.

 

(a)                                  Annual payments of a fixed amount which
shall amortize the vested Account balance as of the payment commencement date
over a period of five, ten or fifteen years (together, in the case of each
annual payment, with interest thereon credited after the payment commencement
date pursuant to Section 5.2).

 

(b)                                 A lump sum.

 

In the event a Participant fails to make a distribution election, his or her
vested Account balance shall be distributed in a lump sum.  Notwithstanding the
foregoing, but except as provided in Section 4.2 and Section 5.6, that portion
of a Participant’s Account attributable to all Matching Amounts shall be paid in
Common Stock of the Company, with any fractional shares paid in cash in a lump
sum.

 

Payment of the Deferral Amount may not commence earlier than (i) separation from
service, (ii) Disability or (iii) death, except and to the extent for payment of
a Required Deferral Amount on the date specified in the underlying award
agreement.

 


6.6                               COMMENCEMENT OF PAYMENTS.


 

Commencement of payments under Section 6.1 of the 2005 Plan shall begin within
60 days following receipt of written notice by the Committee of an event which
entitles a Participant (or a Beneficiary) to payments under the 2005 Plan.

 


6.7                               LIMITED ACCOUNT SIZE; LUMP SUM PAYMENT.


 

In the event the Committee determines that the balance of a Participant’s vested
Account is less than $10,000 at the time of commencement of payments (or such
other amount permitted by law to be distributed), or the portion of the balance
of the Participant’s vested Account payable to any Beneficiary is less than
$10,000 at the time of commencement of payments (or such other amount permitted
by law to be distributed), the Committee may inform the Employer and the
Employer, in its discretion, may choose to pay the benefit in the form of a lump
sum payment, notwithstanding any provision of the 2005 Plan or a Participant
election to the contrary.  Such lump sum payment shall be equal to the balance
of the Participant’s vested Account or the portion thereof payable to a
Beneficiary.

 

13

--------------------------------------------------------------------------------


 


6.8                               LIMITATION ON DISTRIBUTIONS.


 

In the case of a change in ownership or effective control of the Company, as
defined in Section 409A of the Code or the regulations thereunder,
notwithstanding anything to the contrary herein, no distributions may be made
earlier than the date permitted under Section 409A of the Code and the
regulations thereunder to any Participant who is subject to such requirements.

 

14

--------------------------------------------------------------------------------


 


ARTICLE VII


 


BENEFICIARY DESIGNATION


 


7.1                               BENEFICIARY DESIGNATION.


 

Each Participant shall have the sole right, at any time, to designate any person
or persons as his Beneficiary to whom payment under the 2005 Plan shall be made
in the event of his or her death prior to complete distribution to the
Participant of his or her Account.  Any Beneficiary designation shall be made in
a written instrument provided by the Committee.  All Beneficiary designations
must be filed with the Committee and shall be effective only when received in
writing by the Committee.  In the event that a Beneficiary form has not been
filed, the Beneficiary to whom payment has been designated under the Equitable
401(k) Plan shall be used.

 


7.2                               CHANGE OF BENEFICIARY DESIGNATION.


 

Any Beneficiary designation may be changed by a Participant by the filing of a
new Beneficiary designation, which will cancel all Beneficiary designations
previously filed but which will not be effective and supersede all prior
designations until it is received and acknowledged by the Committee or its
delegate.  The designation of a Beneficiary may be made or changed at any time
without the consent of any person.

 


7.3                               NO DESIGNATION.


 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate.

 


7.4                               EFFECT OF PAYMENT.


 

Payment to a Participant’s Beneficiary (or, upon the death of a primary
Beneficiary, to the contingent Beneficiary or, if none, to the Participant’s
estate) shall completely discharge the Employer’s obligations under the 2005
Plan.

 

15

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


ADMINISTRATION


 


8.1                               COMMITTEE.


 

The administrative committee for the 2005 Plan (the “Committee”) shall be the
Benefits Administration Committee of the Company.  The Committee shall have (i)
complete discretion to supervise the administration and operation of the 2005
Plan, (ii) complete discretion to adopt rules and procedures governing the 2005
Plan from time to time, and (iii) sole authority to give interpretive rulings
with respect to the 2005 Plan.

 


8.2                               INVESTMENTS.


 

The Benefits Investment Committee of the Company shall have the sole discretion
to choose the investment options available under the 2005 Plan and to change or
eliminate such investment options, from time to time, as it deems appropriate.

 


8.3                               AGENTS.


 

The Committee may appoint an individual, who may be an employee of the Company,
to be the Committee’s agent with respect to the day-to-day administration of the
2005 Plan.  In addition, the Committee may, from time to time, employ other
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with counsel who may be counsel to the Company.

 


8.4                               BINDING EFFECT OF DECISIONS.


 

Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the 2005 Plan shall be final and binding upon all persons having any interest in
the 2005 Plan.

 


8.5                               INDEMNIFICATION OF COMMITTEE.


 

The Company shall indemnify and hold harmless the members of the Committee and
the Benefits Investment Committee and their duly appointed agents under Section
8.3 against any and all claims, loss, damage, expense or liability arising from
any action or failure to act with respect to the 2005 Plan, except in the case
of gross negligence or willful misconduct by any such member or agent of the
Committee or Benefits Investment Committee.

 

16

--------------------------------------------------------------------------------


 


ARTICLE IX


 


AMENDMENT AND TERMINATION OF 2005 PLAN


 


9.1                               AMENDMENT.


 

The Company, on behalf of itself and of each Selected Affiliate may at any time
amend, suspend or reinstate any or all of the provisions of the 2005 Plan,
except that no such amendment, suspension or reinstatement may adversely affect
any Participant’s Account, as it existed as of the day before the effective date
of such amendment, suspension or reinstatement, without such Participant’s prior
written consent.  Written notice of any amendment or other action with respect
to the 2005 Plan shall be given to each Participant.

 


9.2                               TERMINATION.


 

The Company, on behalf of itself and of each Selected Affiliate, in its sole
discretion, may terminate this 2005 Plan at any time and for any reason
whatsoever unless and to the extent otherwise provided by the special benefit or
bonus plan governing a particular account.  On and after the 2005 Plan
termination, the Committee shall take those actions necessary to administer any
Accounts existing prior to the effective date of such termination; provided,
however, that a termination of the 2005 Plan shall not adversely affect the
value of a Participant’s Account, the crediting of investment return under
Section 5.2 or the timing or method of distribution of a Participant’s Account
except as otherwise provided in the 2005 Plan, without the Participant’s prior
written consent.

 

17

--------------------------------------------------------------------------------


 


ARTICLE X


 


MISCELLANEOUS


 


10.1                        FUNDING.


 

Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the
Employer or the Company.  The Employer’s and the Company’s obligation under the
2005 Plan shall be merely that of an unfunded and unsecured promise of the
Employer or the Company to pay money in the future. To the extent that any
Participant or Beneficiary or other person acquires a right to receive payments
under the 2005 Plan, such right shall be no greater than the right, and each
Participant and Beneficiary shall at all times have the status, of a general
unsecured creditor of the Company or any Employer. Notwithstanding the
foregoing, in the event of a Change in Control, the Company shall create an
irrevocable trust, subject to the claim of creditors, or before such time the
Company may create such an irrevocable or revocable trust, to hold funds to be
used in payment of the obligations of Employers under the 2005 Plan if such
trust will not cause the 2005 Plan to be considered a funded deferred
compensation plan under ERISA or the Code.  In the event of a Change in Control
or prior thereto, the Employers shall fund such trust in an amount equal to not
less than the total value of the Participants’ Accounts under the 2005 Plan as
of the Valuation Date immediately preceding the Change in Control, provided that
any funds contained therein shall remain liable for the claims of the respective
Employer’s general creditors.

 


10.2                        NONASSIGNABILITY.


 

No right or interest under the 2005 Plan of a Participant or his or her
Beneficiary (or any person claiming through or under any of them) shall be
assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of any such Participant or
Beneficiary.  If any Participant or Beneficiary shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber his
or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee, in its
discretion, may terminate his or her interest in any such benefit (including the
Deferral Account) to the extent the Committee considers necessary or advisable
to prevent or limit the effects of such occurrence.  Termination shall be
effected by filing a written “termination declaration” with the Clerk of the
Company and making reasonable efforts to deliver a copy to the Participant or
Beneficiary whose interest is adversely affected (the “Terminated Participant”).

 

As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Employer and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner and at such times as
the Committee shall deem proper.  Upon the death of the Terminated Participant,
all benefits withheld from him or her and not paid to others in accordance with
the preceding sentence shall be disposed of according to the provisions of the
2005 Plan that would apply if he or she died prior to the time that all benefits
to which he or she was entitled were paid to him or her.

 


10.3                        LEGAL FEES AND EXPENSES.


 

It is the intent of the Company and each Selected Affiliate that no Eligible
Employee or former Eligible Employee be required to incur the expenses
associated with the enforcement of his or her rights under this 2005 Plan by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be

 

18

--------------------------------------------------------------------------------


 

extended to an Eligible Employee hereunder.  Accordingly, if after a Change in
Control it should appear that the Employer has failed to comply with any of its
obligations under this 2005 Plan or in the event that the Employer or any other
person takes any action to declare this 2005 Plan void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Eligible
Employee the benefits intended to be provided to such Eligible Employee
hereunder, the Employer irrevocably authorizes such Eligible Employee from time
to time to retain counsel of his or her choice, at the expense of the Employer
as hereafter provided, to represent such Eligible Employee in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer, stockholder or other person
affiliated with the Employer in any jurisdiction.  Notwithstanding any existing
or prior attorney-client relationship between the Employer and such counsel, the
Employer irrevocably consents to such Eligible Employee’s entering into an
attorney-client relationship with such counsel, and in that connection the
Employer and such Eligible Employee agree that a confidential relationship shall
exist between such Eligible Employee and such counsel, The Employer shall pay
and be solely responsible for any and all attorneys’ and related fees and
expenses incurred by such Eligible Employee as a result of the Employer’s
failure to perform under this 2005 Plan or any provision thereof; or as a result
of the Employer or any person contesting the validity or enforceability of this
2005 Plan or any provision thereof.  Notwithstanding the foregoing, nothing
herein shall require the Company to pay any attorney or related fees and
expenses or to consent to an Employee’s use of counsel retained by the Company
prior to the occurrence of a Change in Control.

 


10.4                        NO ACCELERATION OF BENEFITS.


 

Notwithstanding anything to the contrary herein, there shall be no acceleration
of the time or schedule of any payments under the 2005 Plan, except as may be
provided in regulations under Section 409A of the Code.

 


10.5                        CAPTIONS.


 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 


10.6                        GOVERNING LAW.

 

The provisions of the 2005 Plan shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania without regard to its conflicts of
laws provisions.

 


10.7                        SUCCESSORS.

 

The provisions of the 2005 Plan shall bind and inure to the benefit of the
Company, its Selected Affiliates, and their respective successors and assigns. 
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Company or a
Selected Affiliate and successors of any such Company or other business entity.

 


10.8                        NO RIGHT TO CONTINUED SERVICE.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity

 

19

--------------------------------------------------------------------------------